        Case 6:19-cv-00318-MC   Document 146    Filed 05/30/19    Page 1 of 3




JOSEPH H. HUNT
Assistant Attorney General

MICHELLE R. BENNETT
Assistant Branch Director

ANDREW M. BERNIE (DC Bar No. 995376)
R. CHARLIE MERRITT (VA Bar No. 89400)
Trial Attorneys
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street NW
Washington, DC 20005
Tel.: (202) 616-8488
Fax: (202) 616-8470
andrew.m.bernie@usdoj.gov
robert.c.merritt@usdoj.gov

Attorneys for Defendants


UNITED STATES DISTRICT COURT
DISTRICT OF OREGON

 STATE OF OREGON et al.,
                                          Consolidated Civil Action Nos.
               Plaintiffs,                6:19-cv-00317-MC (Lead Case)
         v.                               6:19-cv-00318-MC

 ALEX M. AZAR II et al.,

               Defendants.                DEFENDANTS’ CONSENT MOTION
                                          TO EXTEND TIME TO RESPOND TO
 AND                                      THE COMPLAINTS

 AMERICAN MEDICAL ASSOCIATION
 et al.,

              Plaintiffs,

       v.

 ALEX M. AZAR II et al.,

              Defendants.
         Case 6:19-cv-00318-MC          Document 146        Filed 05/30/19      Page 2 of 3




       Defendants respectfully request that the Court extend Defendants’ deadline to respond to

the complaints in these cases by thirty days, from June 20, 2019 to July 19, 2019. Undersigned

counsel conferred with counsel for Plaintiffs and Plaintiffs consent to this motion.

       As the Court is aware, Defendants are currently appealing this Court’s order enjoining the

Rule at issue in this case. In Defendants’ view, a stay of all further proceedings in this case pending

that appeal is appropriate because the Ninth Circuit’s ruling is likely to provide substantial (if not

dispositive) guidance to this Court and the parties in resolving the central merits issues presented

in this case. After conferring with counsel for Plaintiffs, however, the parties agreed that

Defendants will produce the administrative record in this case by no later than June 24 and the

parties will subsequently discuss what further proceedings, if any, are appropriate while the appeal

is ongoing. The requested extension will facilitate that consultation among the parties and obviate

the need for Defendants to seek a stay at this time.1

         For these reasons, Defendants respectfully request that the Court extend their deadline to

respond to the complaint in both cases to July 19, 2019.

Dated: May 30, 2019                            Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               MICHELLE R. BENNETT
                                               Assistant Branch Director

                                               Andrew M. Bernie
                                               ANDREW M. BERNIE (DC Bar No. 995376)
                                               R. CHARLIE MERRITT (VA Bar No. 89400)
                                               Trial Attorneys
                                               U.S. Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street NW


1
 Defendants reserve their right to seek a stay once the parties have consulted, as well as their right
to seek relief from any other litigation deadlines that may arise.
Case 6:19-cv-00318-MC   Document 146   Filed 05/30/19    Page 3 of 3




                            Washington, DC 20005
                            Tel.: (202) 616-8488
                            Fax: (202) 616-8470
                            andrew.m.bernie@usdoj.gov
                            robert.c.merritt@usdoj.gov

                            Attorneys for Defendants
